Citation Nr: 0620843	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-34 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for adhesions, pelvic 
and abdominal wall, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1992 to 
December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

As an initial matter, as will be shown in the Remand that 
follows, it is apparent that an informal claim for service 
connection for osteitis pubis, as secondary to complications 
from the veteran's service-connected hysterectomy, arose in 
the course of a VA medical examination given in October 2002.  
This issue is referred to the RO for development and 
adjudication.


REMAND

The veteran is service-connected for persistent 
menometrorrhagia with friable cervix, status-post 
hysterectomy (hereinafter "hysterectomy").  Suffering from 
abdominal pain, she underwent a diagnostic laparoscopy at a 
private hospital in April 2002.  The laparoscopy found 
abdominal bowel omental adhesions as well as omentum to the 
abdominal wall.  The veteran underwent a laparotomy in June 
2002.  That procedure lysed, removed, and freed the omental 
adhesions.  

The veteran filed a claim for service connection for the 
adhesions secondary to her service-connected hysterectomy.  
She was afforded a VA gynecological conditions examination in 
October 2002 for the purpose of establishing a medical nexus 
between her adhesions and her service-connected hysterectomy.  
The veteran reported to her examiner that she had pain with 
bowel movements that had never been present prior to the 
laparotomy in June 2002.  She also reported pain at the end 
of urination, which she characterized as being not at all 
like the feeling that she has had with past urinary tract 
infections.  On examination, the veteran's abdomen was soft 
and nontender.  She was exquisitely tender over the pubic 
bone in the area of the pubic symphysis, which the veteran 
recognized as being associated with her pelvic pain 
complaints.  The remainder of the pelvic examination was not 
completed because the veteran was recently postoperative.

The examiner's diagnoses included:  1) status post 
hysterectomy and status post salpingectomy and oopharectomy; 
2) pelvic adhesions and abdominal wall adhesions that the 
examiner opined were due either to an infection that the 
veteran had that led to her hysterectomy, or to the 
hysterectomy itself; and 3) osteitis pubis more likely than 
not secondary to the veteran's recent surgery, which was 
necessitated by the adhesions from the hysterectomy.  

The veteran was service-connected for pelvic and abdominal 
wall adhesions in an April 2003 rating decision.  That 
decision evaluated this disability as 10 percent disabling by 
analogy to the rating criteria found at 38 C.F.R. § 4.117, 
Diagnostic Code 7629.  Under Diagnostic Code 7629, a 10 
percent rating is for application when there is pelvic pain 
or heavy or irregular bleeding requiring continuous treatment 
for control.  A 30 percent rating is for application when 
there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is for 
application when there are lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain, or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.

While the examiner's diagnoses provided a medical nexus 
between the veteran's service-connected hysterectomy and her 
pelvic and abdominal wall adhesions, it did not provide 
information sufficient to accurately establish the level of 
disability associated with the disability.  While the 
examiner clearly established that the veteran's exquisite 
tenderness was attributable to the separately diagnosed 
osteitis pubis, the veteran's complaints of pain with bowel 
movements and pain at the end of urination were not 
adequately accounted for either in the examination report or 
the RO's rating decision.  Moreover, in a statement 
accompanying the veteran's November 2003 VA Form 9, Appeal to 
Board of Veterans' Appeals, she contends that she continues 
to have adhesion-related pain, especially on urination, and 
further contends that she can feel her adhesions stretch and 
contract before and after urination, notwithstanding the 
lysis of adhesions reported in the June 2002 report of 
laparotomy.  The veteran has submitted private medical 
records showing ongoing treatment for pelvic pain, but they 
do not present a clear picture that the ongoing pain is or is 
not related to the veteran's adhesions.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to this claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and her representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  
The veteran should be specifically 
asked to submit any pertinent 
information or evidence that she may 
have in her possession.  See also 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After the above actions have 
been completed, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the symptomatology of her service-
connected pelvic and abdominal wall 
adhesions.  Specifically, the 
examiner is asked to determine, to 
the extent possible, the degree of 
any pelvic pain present, and whether 
it is at least as likely as not that 
any pain identified is caused by the 
veteran's service-connected pelvic 
and abdominal wall adhesions, or 
whether any pain identified is 
caused by something else.  The 
examiner should also assess whether 
any pain attributed exclusively to 
the veteran's pelvic and abdominal 
wall adhesions is controlled or 
uncontrolled.

The examiner is also asked to 
determine whether or not there is 
any heavy or irregular bleeding 
associated with the veteran's 
service-connected adhesions, and, if 
there is, whether or not it is 
controlled by treatment.

Taking into account the report of 
the June 2002 laparotomy performed 
at the Miami Valley Hospital that 
reported lysis of adhesions, the 
examiner should determine, if 
possible, if there is a nexus 
between the veteran's post-
laparotomy adhesion and any pelvic 
pain complaints, including any 
related to her bowel and/or bladder 
functions.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect her 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received, and in so 
doing take into account the holding 
in Fenderson v. West, 12 Vet. App. 
119 (1999) that an appeal from an 
original award is an appeal of the 
original rating's award, effective 
from the date of the award of 
service connection, including, if 
indicated, the award of so-called 
"staged ratings."  If any benefit 
sought is not granted, the veteran 
and her representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



